DETAILED ACTION
 	This Office Action is in response to the amendment filed on 01/07/2021 in which claim 1 has been amended. Claims 1-15 are presented for examination on the merits. 
Notice of Pre-AIA  or AIA  Status

 	The present application is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
     	Authorization for this examiner's amendment was given in a telephone interview with applicant’s representative Gretchen Parrish on March 05, 2021. The examiner-initiated interview summary (PTO 413B) is attached herein.

	Response to Arguments
2.	In view of the claim amendments filed on 01/07/2021 and the Examiner’s amendments presented below, applicant’s arguments in pages 5-6 of the REMARKS with respect to the rejection under 35 U.S.C § 103(a) have been fully considered and are persuasive. As further amended, the independent claim 1 now include the limitations: “wherein the safety condition requires an authorized user to be in control of the medical system”.
	

Amendment to the Claims

3.	CLAIMS:
	Please amend the claims below as follows:
1. 	(Currently Amended) A method for controlling user access to a medical system, comprising:
a) providing an extracorporeal body-wearable medical device including an insulin infusion pump and/or a continuous glucose monitor, the body-wearable medical device including a medical device communication unit;
b) providing a remote controller as a separate device from the body-wearable medical device, the remote controller having a user interface and a remote controller communication unit configured for data exchange with the medical device communication unit, the remote controller further configured for entering, via the user interface, at least one command for execution by the body-wearable medical device;
c) controlling the remote controller to be in a locked state, wherein, in the locked state, entering of the at least one medical device command and execution of a further command are disabled; 
d) from the locked state, requesting entry of an identification code via the remote controller user interface;
e) when the correct identification code is entered in step (d), switching the remote controller into an unlocked state, wherein, in the unlocked state, entering of the at least one medical device command is enabled;
f) when the correct identification code is not entered in step (d), determining by the medical system whether a safety condition is met and, when the medical system determines that the safety condition is met, enabling execution of the further command, wherein the safety condition requires an authorized user to be in control of the medical system.

(f).

5.	(Currently Amended) The method according to claim 1, wherein step (f) includes inputting a further identification code and determining whether the safety condition is met comprises determining whether the further identification code is inputted correctly. 

6. 	(Currently Amended) The method according to claim 5, wherein the remote controller includes a sensor and step (f) comprises determining whether the further identification code is recognized by the sensor.

15. 	(Currently Amended) The method according to claim 1, wherein step (f) includes carrying out a user interaction with the medical device and transmitting information indicative of the user interaction from the medical device to the remote controller.

 				Allowable Subject Matter

4.	  Claims 1-15 are allowed over prior art of record.

Reasons for Allowance
5. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claim 1 is allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
The scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record including the references cited in the IDS, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was effectively filed.  
In contrast, Applicant teaches using a user-entered identification code to unlock the remote control for use with the medical device. Alternatively, if the user identification code cannot be entered (for example, when the user forgets the code), Applicant teaches that a secondary method of authentication, the safety condition, may be used to unlock the remote control for use with the medical device” are persuasive. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Neftel et al. (US 20150207626 A1, prior art on the record) discloses a medical assembly composed by a medical device and a remote control which communicate in a secure and wireless manner. The remote control is connected to at least one security token. Key information stored in the medical device and the security token is used to establish a connection and to communicate in a secure manner (Neftel, Abstract).
 Further, Neftel discloses a controlled environment in which the responsiveness, the integrity and the security are ensured by the core design of the low level operating system architecture. [0075] The proposed solution provides a secured environment, which may for instance prevent any unwanted application that could mimic the normal use by changing the therapy, like programming several additional infusions not wanted by the patient. [0076] Using a MCU, which is independent of remote control as a smart card, permits to connect automatically and securely the remote control with the medical device without to be visible by another device during the pairing process (Neftel , Paragraphs 0074-0076)

Futher, Veltz discloses one or more sensors associated with one or more actuators. The medical system can comprise one or more medical devices, for example connected medical devices. A medical device or the medical system can comprise sensors and/or actuators (Veltz, Paragraph 0008).
 	In view of the foregoing, the prior arts of record either alone or in combination, do not disclose these specific limitations “..d) from the locked state, requesting entry of an identification code via the remote controller user interface; e) when the correct identification code is entered in step (d), switching the remote controller into an unlocked state, wherein, in the unlocked state, entering of the at least one medical device command is enabled; f) when the correct identification code is not entered in step (d), determining by the medical system whether a safety condition is met and, when the medical system determines that the safety condition is met, enabling execution of the further command, wherein the safety condition requires an authorized user to be in control of the medical system..” in combination with the rest of the limitations recited in the independent claim (emphasis added), as set forth in claim 1.

 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claim 1 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498